DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to a request for continued examination filed on 08/16/2021.  Amended claims 1-2, 7, 9-10, 15 and 17-18, filed on 08/16/2021, are being considered on the merits.  
In response to the last Office Action: 
Claims 1-2, 7, 9-10, 15 and 17-18 have been amended.
Claim 5 and 13 were previously cancelled.
Claims 1-4, 6-12, and 14-20 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 08/16/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Applicant’s arguments and claim amendments on pages (6-11) regarding the claim amendments, filed on 08/16/2021, have been fully considered and are persuasive.  Therefore, the 35 USC 103 claims rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
Please see further details provided in the below 35 USC 102 set forth rejection.

Claim Objections
Claim 1 is  objected to because of the following minor informality:  
Claim 1 recites the following limitation: “…, a processor configured to generate or ordered sequence of steps from …”.  
It seems that there is a minor typing mistake in this phrase: “generate or ordered”.  It appears that the cited claim language of “ordered” is intended to refer to “to generate an ordered sequence …”, which is found to be correctly recited in the other independent claims 9 and 17.  
For claim examination purposes, the examiner will consider this phrase to read as “generate an ordered sequence …”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US Patent Application Publication (US 2018/0005186 A1) issued to Hunn (hereinafter as “HUNN”). 
Regarding claim 1 (Currently amended), HUNN teaches a computing system comprising: 

a processor configured to generate or ordered sequence of steps from a plurality of state charts of a plurality of participants of a multi-party process in which a blockchain is an intermediary between a plurality of off-chain systems and encode the ordered sequence of steps within a blockchain smart contract (HUNN Abstract, lines (1-12): “A system and method for computable contracts that includes a contract management system accessible by involved parties, managing a formation stage of a contract document by obtaining object components, assembling a contract object graph from the object components, and committing the contract object graph to post formation execution; and in an execution environment during a post-formation stage, executing the contract object graph where instances of execution include receiving a contract state update, and appending at least one update object component to the contract object graph in accordance with the contract state update.”; and
Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Fig. 17, Para. [0023], lines (1-2): “FIG. 17 is an exemplary portion of an exemplary basic graph data structure depicting a change in state of a contract”; and
Fig. 18, Para. [0024], lines (1-2): “FIG. 18 is an exemplary schematic that depicts an exemplary series of possible interactions between external resources and clauses in a contract over time”; and
Para. [0050], lines (1-6): “A system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. A graph data structure can be used where a contract document is composed into a graph data structure.”; and
Para. [0054], lines (1-16): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. For example, they may interact with BDLs in various ways including (but not limited to): embedding, triggering, deploying, initializing, or otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs, by compiling logic to the virtual machine bytecode of one or more BDL(s), interacting with the ABI (Application Binary Interface) of BDLs, by passing data/objects/arguments/functions/messages (or another entity) to existing on-chain ‘smart contract’ code, through use of a BDL API, and/or performing other suitable interactions.”; and
Para. [0060]: “…, “smart contract” refers to “smart contract” code that is generally considered d code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a blockchain or distributed ledger system, or another similar system (e.g. a ‘blockchain’ database or other database with blockchain or distributed ledger features).”; and
 Fig. 4, Para. [0064], lines (1-6): “As shown in FIG. 4, a method for forming, storing, managing, and executing contracts using a graph structure of a preferred embodiment can include managing formation of a contract object graph (COG) from a contract document S100 and executing the COG in an execution environment during a post formation stage S200.”; and 
Para. [0099], lines (1-13): “The system and method may also provide a number of the benefits to the use of BDL technologies in legal contracts. Firstly, contracts may have native ‘off-chain’ cryptographic and state transitioning functionalities (i.e. of the contract itself and/or its formation and post-formation state) and may only need to interact with BDLs if, where, and when required, such as to perform ‘on-chain’/‘on-ledger’ transactions, share state, share data/objects, use as a consensus mechanism, and the like. Such BDL integrations can be used when desired or beneficial to the contract and/or as part of a wider exercise/execution of a contractual agreement. In other words, contracts may be seen as hybrid ‘on-chain’/‘off-chain’ contracts.”, 
the examiner notes that in addition to the cited paragraphs above, HUNN discloses in Fig. 8 an ordered sequence of states, i.e. steps, to execute a blockchain contract) ; and  
a network interface configured to receive a request to execute the multi-party process (HUNN Fig. 2, Para. [0008], lines (1-2): “FIG. 2 depicts an exemplary flow of an exemplary contract from formation through execution and post-execution”; and Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Para. [0066], lines (45-48): “The method preferably supports maintaining a human accessible version of the contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution”, 
the examiner notes that in addition to that above cited paragraphs, the reference discloses in Fig. 27 a schematic representation of an exemplary commit of a clause object to a contract wherein a request to execute an action is sent and accepted); and 
[[a]] wherein the processor is further configured to determine a most recently executed step of the multi-party process from the blockchain, determine a current step of the multi-party process based within theblockchain smart contract, process the determined current step (HUNN Fig. 31, Para. [0037], lines (1-2): “FIG. 31 depicts a simple exemplary state update flow between two parties to an exemplary contract”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Para. [0054], lines (1-4): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways”; and
Para. [0066], lines (49-53): “…, the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution.”; and
Fig. 4, Para. [0067], lines (1-16): “Block S120, which includes assembling the COG from the object components, functions to generate or compile a graph representation of the contract from elements of the contract. The COG is preferably a historically immutable record of the contract that can be versioned during formation and post-formation. The COG may preferably be used to not only represent the contract logic (natural language, computational logic, etc.) but also the contract state (as indicated through execution of any computable logic). Alternatively, separate graph data structures may be used to represent the contractual logic (as set during formation) and/or the contract state (as set during post-formation). Different instances of the COG may additionally be used during formation and the post-formation. For example, a formation COG may be used in creating a post-formation COG that is then used in representing contract state.”; and
Para. [0126], lines (1-13): “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable).”).

Regarding claim 2 (Currently amended), HUNN teaches the limitations of claim 1.  Further, HUNN teaches wherein the processor is configured to generate the ordered sequence of steps based on one or more reduced state diagrams received from one or more participants in which at least one receive event has been removed (HUNN Para. [0062]: “The system and method is preferably composed of a set of base components including (but not limited to): a contract data structure, a state update mechanism, an execution environment, an object ledger structure (e.g., for sharing state) and/or a BDL system (e.g., outside BDL on which transactions are executed), which are each described in detail in the sections below. The contract data structure is preferably a universal content-addressed and immutable data layer for computable contracts. The state update mechanism is preferably a mechanism for administering, managing, and recording the version and state of contracts—the substance of which depends upon the nature and logic of the contract (e.g. real-time or near real-time state of dynamic price changes, events, notices, credits, purchase orders etc.). The execution environment is preferably an architecture for the formation, execution, and updating of computable contracts.”; and
Para. [0291], lines (1-3): “The foregoing is exemplary, non-exhaustive, and indicative. Steps may be removed, added, or amended. Other approaches may be taken to execute state updates to the graph data structure.”).

Regarding claim 3 (Original), HUNN teaches the limitations of claim 1.  Further, HUNN teaches  wherein the processor is configured to store a current execution state of an off-chain system that is included within the multi-party process (HUNN Para. [0098]: “Another potential benefit is that this data structure and execution environment enables legal contracts to be formed and executed in a peer-to-peer manner using the graph data structure as a versioning, record, and/or storage mechanism. The system and method may utilize a contract document representation that decomposes elements of a contract to object components that can be efficiently updated and/or processed through a peer-to-peer execution environment. Using a decentralized or distributed execution environment (such as a peer-to-peer network execution environment) enables parties to execute and store a contract without reliance upon a single controlling entity that may act as a point of failure. A single point of failure is potentially a crucial issue to overcome where contracts are computable and data-driven.”; and
Fig. 37, Para. [0299]: “As shown in FIG. 37, an alternative exemplary interaction between a clause in a contract and a BDL can include executing/performing UTXO transactions directly ‘off-chain’/‘off-ledger’ on the object ledger (distinct from a BDL such as a public blockchain system). In this embodiment, the transaction logic is implemented in the ‘off-chain’ clause, rather than using ‘on-chain’/‘on-ledger’ code. FIG. 37 depicts the same business logic of transaction as FIGS. 24A and 24B, however the ‘off-chain’ clause is used to retrieve and persist states on ledger rather than the ‘on-chain’/‘on-ledger’ code. Either or both embodiments may be used in a given implementation of the system and method.”).  

Regarding claim 4 (Previously Presented), HUNN teaches the limitations of claim 1.  Further, HUNN teaches wherein the processor is configured to store events which are sent and/or received by an off-chain system that occur via execution of the determined current step of the multi-party process (HUNN Fig. 24A-24B, Para. [0030]: “FIGS. 24A and 24B are exemplary schematics representing the interaction between a clause in a contract and ‘on-chain’/‘on-ledger’ code on a distributed ledger utilizing an Unspent Transaction Output (UTXO) model”; and
Fig. 37, Para. [0043]: “FIG. 37 is an exemplary schematic representing the interaction between a clause in a contract and both input and output data on blockchain/distributed ledger utilizing an ‘off-chain’/‘off-ledger’ UTXO model”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Fig. 5, Para. [0079], lines (19-24): “During the execution stage, the COG 120 can update and change in real time or near real time in response to logic, data, state updates, and external events. A computable contract can preferably act as a legal contract that is capable of being at least semi-autonomous or ‘self-managing’ in nature.”).

Regarding claim 6 (Original), HUNN teaches the limitations of claim 1.  Further, HUNN teaches wherein the processor is further configured to validate the blockchain result via a plurality of peer nodes (HUNN Abstract: “Variations of the system and method may apply peer-to-peer negotiation and execution, use a cryptographic directed acyclic contract object graph, and/or interface with distributed ledgers.”; and
Fig. 37, Para. [0043]: “FIG. 37 is an exemplary schematic representing the interaction between a clause in a contract and both input and output data on blockchain/distributed ledger utilizing an ‘off-chain’/‘off-ledger’ UTXO model”; and
Para. [0055]: “To facilitate such functionality, the system and method preferably provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract. Where contracts are dynamic, dependent upon, or linked to external data, and exclusively hosted in a computer-based format, there is an increased requirement for, and emphasis upon, security, authentication, and validation of both the formation and post-execution state of these contracts as well as any changes, modifications or updates made to their terms and conditions; as compared to PDF or paper-based contract documents”; and
Para. [0090]: “BDL integrations 150 can include integrations with one or more distributed ledger systems, blockchain systems, and/or other suitable mechanisms for consensus of replicated, shared, and synchronized data. BDL integrations 140 may be used for data output and/or input.”).  

Regarding claim 7 (Currently Amended), HUNN teaches the limitations of claim 1.  Further, HUNN teaches wherein the multi-party process comprises a shared process performed by a plurality of off-chain systems and the blockchain (HUNN Fig. 15, Para. [0021]: “FIG. 15 is a schematic depicting one exemplary form of contract execution using a multi-signature process”; and
Fig. 19, Para. [0025]: “FIG. 19 is a schematic that depicts an exemplary state update to a contract using a exemplary permissioning process”; and
Fig. 20, Para. [0026]: “FIG. 20 is a schematic depicting one exemplary form of permissioned state change using a multi-signature process that may be deployed on a BDL”).  

Regarding claim 8 (Previously Presented), HUNN teaches the limitations of claim 1.  Further, HUNN teaches wherein the processor is further configured to process a next executable step with respect to the determined current step of the multi-party process, via the blockchain, based on the generated processed result of the determined current step (HUNN Para. [0066]: “The method preferably supports maintaining a human accessible version of the contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution. In some variation, the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution”; and
Para. [0126]: “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable)”; and
Para. [0214]: “…, the state transitions take place according to the contract logic. The logic of the contract itself may not remain static, but may utilize state update and other objects (including their metadata), such that the current state may update the logic (e.g. to compute further updates and objects). In an alternative embodiment, the transition may be created by separate transition function(s) that exists externally to the logic. The history can then be used by the logic to query and/or utilize the current state. This may result in a more formal separation between the logic and the contractual state.”; and
Para. [0219]: “…, The commit may include (but is not limited to): a reference to the party who made the submitted change and metadata relating to that party (see herein for examples), when the submitted change was made; differences the commit will make, if accepted, to the state of the contract as compared to the current state; details of any clauses, contracts, and configurations affected, and any comments by the party who submitted the change.”).  

Regarding claim 9 (Currently amended), HUNN teaches a method comprising: 
generating an ordered sequence of steps from a plurality of state charts of a plurality of participants of a multi- party process in which a blockchain is an intermediary between a plurality of off-chain systems and encoding the ordered sequence of steps within a blockchain smart contract (HUNN Abstract, lines (1-12): “A system and method for computable contracts that includes a contract management system accessible by involved parties, managing a formation stage of a contract document by obtaining object components, assembling a contract object graph from the object components, and committing the contract object graph to post formation execution; and in an execution environment during a post-formation stage, executing the contract object graph where instances of execution include receiving a contract state update, and appending at least one update object component to the contract object graph in accordance with the contract state update.”; and
Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Fig. 17, Para. [0023], lines (1-2): “FIG. 17 is an exemplary portion of an exemplary basic graph data structure depicting a change in state of a contract”; and
Fig. 18, Para. [0024], lines (1-2): “FIG. 18 is an exemplary schematic that depicts an exemplary series of possible interactions between external resources and clauses in a contract over time”; and
Para. [0050], lines (1-6): “A system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. A graph data structure can be used where a contract document is composed into a graph data structure.”; and
Para. [0054], lines (1-16): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. For example, they may interact with BDLs in various ways including (but not limited to): embedding, triggering, deploying, initializing, or otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs, by compiling logic to the virtual machine bytecode of one or more BDL(s), interacting with the ABI (Application Binary Interface) of BDLs, by passing data/objects/arguments/functions/messages (or another entity) to existing on-chain ‘smart contract’ code, through use of a BDL API, and/or performing other suitable interactions.”; and
Para. [0060]: “…, “smart contract” refers to “smart contract” code that is generally considered d code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a blockchain or distributed ledger system, or another similar system (e.g. a ‘blockchain’ database or other database with blockchain or distributed ledger features).”; and
 Fig. 4, Para. [0064], lines (1-6): “As shown in FIG. 4, a method for forming, storing, managing, and executing contracts using a graph structure of a preferred embodiment can include managing formation of a contract object graph (COG) from a contract document S100 and executing the COG in an execution environment during a post formation stage S200.”; and 
Para. [0099], lines (1-13): “The system and method may also provide a number of the benefits to the use of BDL technologies in legal contracts. Firstly, contracts may have native ‘off-chain’ cryptographic and state transitioning functionalities (i.e. of the contract itself and/or its formation and post-formation state) and may only need to interact with BDLs if, where, and when required, such as to perform ‘on-chain’/‘on-ledger’ transactions, share state, share data/objects, use as a consensus mechanism, and the like. Such BDL integrations can be used when desired or beneficial to the contract and/or as part of a wider exercise/execution of a contractual agreement. In other words, contracts may be seen as hybrid ‘on-chain’/‘off-chain’ contracts.”, 
the examiner notes that in addition to the cited paragraphs above, HUNN discloses in Fig. 8 an ordered sequence of states, i.e. steps, to execute a blockchain contract);
receiving a request to execute the multi-party process (HUNN Fig. 2, Para. [0008], lines (1-2): “FIG. 2 depicts an exemplary flow of an exemplary contract from formation through execution and post-execution”; and Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Para. [0066], lines (45-48): “The method preferably supports maintaining a human accessible version of the contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution”, 
the examiner notes that in addition to that above cited paragraphs, the reference discloses in Fig. 27 a schematic representation of an exemplary commit of a clause object to a contract wherein a request to execute an action is sent and accepted); 
and determining a current step of the multi-party process based on a comparison of the most recently-executed step and the ordered sequence of executable stepsencoded within the blockchain smart contract (HUNN Fig. 31, Para. [0037], lines (1-2): “FIG. 31 depicts a simple exemplary state update flow between two parties to an exemplary contract”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Para. [0054], lines (1-4): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways”; and
Para. [0066], lines (49-53): “…, the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution.”);  
processing the determined current step (HUNN Fig. 4, Para. [0067], lines (1-16): “Block S120, which includes assembling the COG from the object components, functions to generate or compile a graph representation of the contract from elements of the contract. The COG is preferably a historically immutable record of the contract that can be versioned during formation and post-formation. The COG may preferably be used to not only represent the contract logic (natural language, computational logic, etc.) but also the contract state (as indicated through execution of any computable logic). Alternatively, separate graph data structures may be used to represent the contractual logic (as set during formation) and/or the contract state (as set during post-formation). Different instances of the COG may additionally be used during formation and the post-formation. For example, a formation COG may be used in creating a post-formation COG that is then used in representing contract state.”; and
Para. [0126], lines (1-13): “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable).”); and 
storing the generated processed result via the blockchain (HUNN Para. [0126], lines (1-13): “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable).”).

Regarding claim 10 (Currently amended), HUNN teaches the limitations of claim 9.  Further, HUNN teaches wherein the method further comprises generating the ordered sequence of steps based on one or more reduced state diagrams received from one or more participants in which at least one receive event has been removed (HUNN Para. [0062]: “The system and method is preferably composed of a set of base components including (but not limited to): a contract data structure, a state update mechanism, an execution environment, an object ledger structure (e.g., for sharing state) and/or a BDL system (e.g., outside BDL on which transactions are executed), which are each described in detail in the sections below. The contract data structure is preferably a universal content-addressed and immutable data layer for computable contracts. The state update mechanism is preferably a mechanism for administering, managing, and recording the version and state of contracts—the substance of which depends upon the nature and logic of the contract (e.g. real-time or near real-time state of dynamic price changes, events, notices, credits, purchase orders etc.). The execution environment is preferably an architecture for the formation, execution, and updating of computable contracts.”; and
Para. [0291], lines (1-3): “The foregoing is exemplary, non-exhaustive, and indicative. Steps may be removed, added, or amended. Other approaches may be taken to execute state updates to the graph data structure.”).

Regarding claim 11 (Original), HUNN teaches the limitations of claim 9.  Further, HUNN teaches wherein the storing of the identification of the processed step comprises storing a current execution state of an off-chain system that is included within the multi-party process (HUNN Para. [0098]: “Another potential benefit is that this data structure and execution environment enables legal contracts to be formed and executed in a peer-to-peer manner using the graph data structure as a versioning, record, and/or storage mechanism. The system and method may utilize a contract document representation that decomposes elements of a contract to object components that can be efficiently updated and/or processed through a peer-to-peer execution environment. Using a decentralized or distributed execution environment (such as a peer-to-peer network execution environment) enables parties to execute and store a contract without reliance upon a single controlling entity that may act as a point of failure. A single point of failure is potentially a crucial issue to overcome where contracts are computable and data-driven.”; and
Fig. 37, Para. [0299]: “As shown in FIG. 37, an alternative exemplary interaction between a clause in a contract and a BDL can include executing/performing UTXO transactions directly ‘off-chain’/‘off-ledger’ on the object ledger (distinct from a BDL such as a public blockchain system). In this embodiment, the transaction logic is implemented in the ‘off-chain’ clause, rather than using ‘on-chain’/‘on-ledger’ code. FIG. 37 depicts the same business logic of transaction as FIGS. 24A and 24B, however the ‘off-chain’ clause is used to retrieve and persist states on ledger rather than the ‘on-chain’/‘on-ledger’ code. Either or both embodiments may be used in a given implementation of the system and method.”).  

Regarding claim 12 (Previously Presented), HUNN teaches the limitations of claim 9.  Further, HUNN teaches wherein the storing of the identification of the processed step comprising storing events which are sent and/or received by an off-chain system during the execution of the determined current step of the multi- party process (HUNN Fig. 24A-24B, Para. [0030]: “FIGS. 24A and 24B are exemplary schematics representing the interaction between a clause in a contract and ‘on-chain’/‘on-ledger’ code on a distributed ledger utilizing an Unspent Transaction Output (UTXO) model”; and
Fig. 37, Para. [0043]: “FIG. 37 is an exemplary schematic representing the interaction between a clause in a contract and both input and output data on blockchain/distributed ledger utilizing an ‘off-chain’/‘off-ledger’ UTXO model”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Fig. 5, Para. [0079], lines (19-24): “During the execution stage, the COG 120 can update and change in real time or near real time in response to logic, data, state updates, and external events. A computable contract can preferably act as a legal contract that is capable of being at least semi-autonomous or ‘self-managing’ in nature.”).  

Regarding claim 14 (Original), HUNN teaches the limitations of claim 9.  Further, HUNN teaches comprising validating the blockchain result generated during the processing using a plurality of peer nodes (HUNN Abstract: “Variations of the system and method may apply peer-to-peer negotiation and execution, use a cryptographic directed acyclic contract object graph, and/or interface with distributed ledgers.”; and
Fig. 37, Para. [0043]: “FIG. 37 is an exemplary schematic representing the interaction between a clause in a contract and both input and output data on blockchain/distributed ledger utilizing an ‘off-chain’/‘off-ledger’ UTXO model”; and
Para. [0055]: “To facilitate such functionality, the system and method preferably provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract. Where contracts are dynamic, dependent upon, or linked to external data, and exclusively hosted in a computer-based format, there is an increased requirement for, and emphasis upon, security, authentication, and validation of both the formation and post-execution state of these contracts as well as any changes, modifications or updates made to their terms and conditions; as compared to PDF or paper-based contract documents”; and
Para. [0090]: “BDL integrations 150 can include integrations with one or more distributed ledger systems, blockchain systems, and/or other suitable mechanisms for consensus of replicated, shared, and synchronized data. BDL integrations 140 may be used for data output and/or input.”).  

Regarding claim 15 (Currently Amended), HUNN teaches the limitations of claim 9.  Further, HUNN teaches  wherein the multi-party process comprises a shared process performed by a plurality of off-chain systems and the blockchain (HUNN Fig. 15, Para. [0021]: “FIG. 15 is a schematic depicting one exemplary form of contract execution using a multi-signature process”; and
Fig. 19, Para. [0025]: “FIG. 19 is a schematic that depicts an exemplary state update to a contract using a exemplary permissioning process”; and
Fig. 20, Para. [0026]: “FIG. 20 is a schematic depicting one exemplary form of permissioned state change using a multi-signature process that may be deployed on a BDL”).  

Regarding claim 16 (Previously Presented), HUNN teaches the limitations of claim 9.  Further, HUNN teaches comprising processing a next executable step with respect to the determined current step of the multi-party process, via the blockchain, based on the generated processed result of the determined current step (HUNN Para. [0066]: “The method preferably supports maintaining a human accessible version of the contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution. In some variation, the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution”; and
Para. [0126]: “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable)”; and
Para. [0214]: “…, the state transitions take place according to the contract logic. The logic of the contract itself may not remain static, but may utilize state update and other objects (including their metadata), such that the current state may update the logic (e.g. to compute further updates and objects). In an alternative embodiment, the transition may be created by separate transition function(s) that exists externally to the logic. The history can then be used by the logic to query and/or utilize the current state. This may result in a more formal separation between the logic and the contractual state.”; and
Para. [0219]: “…, The commit may include (but is not limited to): a reference to the party who made the submitted change and metadata relating to that party (see herein for examples), when the submitted change was made; differences the commit will make, if accepted, to the state of the contract as compared to the current state; details of any clauses, contracts, and configurations affected, and any comments by the party who submitted the change.”).

Regarding claim 17 (Currently amended),  HUNN teaches a non-transitory computer readable medium comprising instructions that when read by a processor cause the processor to perform a method comprising (HUNN Para. [0332]: “The systems and methods of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”): 
 
generating an ordered sequence of steps from a plurality of state charts of a plurality of participants of a multi- party process in which a blockchain is an intermediary between a plurality of off-chain systems and encoding the ordered sequence of steps within a blockchain smart contract (HUNN Abstract, lines (1-12): “A system and method for computable contracts that includes a contract management system accessible by involved parties, managing a formation stage of a contract document by obtaining object components, assembling a contract object graph from the object components, and committing the contract object graph to post formation execution; and in an execution environment during a post-formation stage, executing the contract object graph where instances of execution include receiving a contract state update, and appending at least one update object component to the contract object graph in accordance with the contract state update.”; and
Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Fig. 17, Para. [0023], lines (1-2): “FIG. 17 is an exemplary portion of an exemplary basic graph data structure depicting a change in state of a contract”; and
Fig. 18, Para. [0024], lines (1-2): “FIG. 18 is an exemplary schematic that depicts an exemplary series of possible interactions between external resources and clauses in a contract over time”; and
Para. [0050], lines (1-6): “A system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. A graph data structure can be used where a contract document is composed into a graph data structure.”; and
Para. [0054], lines (1-16): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. For example, they may interact with BDLs in various ways including (but not limited to): embedding, triggering, deploying, initializing, or otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs, by compiling logic to the virtual machine bytecode of one or more BDL(s), interacting with the ABI (Application Binary Interface) of BDLs, by passing data/objects/arguments/functions/messages (or another entity) to existing on-chain ‘smart contract’ code, through use of a BDL API, and/or performing other suitable interactions.”; and
Para. [0060]: “…, “smart contract” refers to “smart contract” code that is generally considered d code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a blockchain or distributed ledger system, or another similar system (e.g. a ‘blockchain’ database or other database with blockchain or distributed ledger features).”; and
 Fig. 4, Para. [0064], lines (1-6): “As shown in FIG. 4, a method for forming, storing, managing, and executing contracts using a graph structure of a preferred embodiment can include managing formation of a contract object graph (COG) from a contract document S100 and executing the COG in an execution environment during a post formation stage S200.”; and 
Para. [0099], lines (1-13): “The system and method may also provide a number of the benefits to the use of BDL technologies in legal contracts. Firstly, contracts may have native ‘off-chain’ cryptographic and state transitioning functionalities (i.e. of the contract itself and/or its formation and post-formation state) and may only need to interact with BDLs if, where, and when required, such as to perform ‘on-chain’/‘on-ledger’ transactions, share state, share data/objects, use as a consensus mechanism, and the like. Such BDL integrations can be used when desired or beneficial to the contract and/or as part of a wider exercise/execution of a contractual agreement. In other words, contracts may be seen as hybrid ‘on-chain’/‘off-chain’ contracts.”, 
the examiner notes that in addition to the cited paragraphs above, HUNN discloses in Fig. 8 an ordered sequence of states, i.e. steps, to execute a blockchain contract); 
(HUNN Fig. 2, Para. [0008], lines (1-2): “FIG. 2 depicts an exemplary flow of an exemplary contract from formation through execution and post-execution”; and Fig. 8, Para. [0014], lines (1-2): “FIG. 8 is an exemplary schematic of the execution of a clause in a contract on a blockchain data structure”; and
Para. [0066], lines (45-48): “The method preferably supports maintaining a human accessible version of the contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution”, 
the examiner notes that in addition to that above cited paragraphs, the reference discloses in Fig. 27 a schematic representation of an exemplary commit of a clause object to a contract wherein a request to execute an action is sent and accepted); Page 4 of 12Serial No.: 16/174,766 
determining a most recently executed step of the multi-party process from the blockchain, and determining a current step of the multi-party process based on a comparison of the most recently-executed step and the ordered sequence of executable stepsencoded within the blockchain smart contract (HUNN Fig. 31, Para. [0037], lines (1-2): “FIG. 31 depicts a simple exemplary state update flow between two parties to an exemplary contract”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Para. [0054], lines (1-4): “Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways”; and
Para. [0066], lines (49-53): “…, the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution.”); 
(HUNN Fig. 4, Para. [0067], lines (1-16): “Block S120, which includes assembling the COG from the object components, functions to generate or compile a graph representation of the contract from elements of the contract. The COG is preferably a historically immutable record of the contract that can be versioned during formation and post-formation. The COG may preferably be used to not only represent the contract logic (natural language, computational logic, etc.) but also the contract state (as indicated through execution of any computable logic). Alternatively, separate graph data structures may be used to represent the contractual logic (as set during formation) and/or the contract state (as set during post-formation). Different instances of the COG may additionally be used during formation and the post-formation. For example, a formation COG may be used in creating a post-formation COG that is then used in representing contract state.”; and
Para. [0126], lines (1-13): “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable).”); and 
storing the generated processed result via the blockchain (HUNN Para. [0126], lines (1-13): “A state update object is an object type used in after formation of the contract that stores the current post-formation state of the contract without amending the logic of the contract itself. The state update clause preferably reflects changes in variables or data integrated with the contract. For example, if the logic of the contract reduces the price in a payment clause because of a given event (whether within the clause comprising the ‘price’ object or not) such as a state update (e.g. from a party or data resource), the current/updated state of the ‘price’ object may be stored as a node in the graph, which may be linked to prior states of that object and/or the original formation object state (where applicable).”).    

Regarding claim 18 (Currently amended), HUN teaches the limitations of claim 17. Further, HUNN teaches wherein the method further comprises generating the ordered sequence of steps based on one or more reduced state diagrams received from one or more participants in which at least one receive event has been removed (HUNN Para. [0062]: “The system and method is preferably composed of a set of base components including (but not limited to): a contract data structure, a state update mechanism, an execution environment, an object ledger structure (e.g., for sharing state) and/or a BDL system (e.g., outside BDL on which transactions are executed), which are each described in detail in the sections below. The contract data structure is preferably a universal content-addressed and immutable data layer for computable contracts. The state update mechanism is preferably a mechanism for administering, managing, and recording the version and state of contracts—the substance of which depends upon the nature and logic of the contract (e.g. real-time or near real-time state of dynamic price changes, events, notices, credits, purchase orders etc.). The execution environment is preferably an architecture for the formation, execution, and updating of computable contracts.”; and
Para. [0291], lines (1-3): “The foregoing is exemplary, non-exhaustive, and indicative. Steps may be removed, added, or amended. Other approaches may be taken to execute state updates to the graph data structure.”).

Regarding claim 19 (Original), HUNN teaches the limitations of claim 17.  Further, HUNN teaches wherein the storing of the identification of the processed step comprises storing a current execution state of an off-chain system that is included within the multi-party process (HUNN Para. [0098]: “Another potential benefit is that this data structure and execution environment enables legal contracts to be formed and executed in a peer-to-peer manner using the graph data structure as a versioning, record, and/or storage mechanism. The system and method may utilize a contract document representation that decomposes elements of a contract to object components that can be efficiently updated and/or processed through a peer-to-peer execution environment. Using a decentralized or distributed execution environment (such as a peer-to-peer network execution environment) enables parties to execute and store a contract without reliance upon a single controlling entity that may act as a point of failure. A single point of failure is potentially a crucial issue to overcome where contracts are computable and data-driven.”; and
Fig. 37, Para. [0299]: “As shown in FIG. 37, an alternative exemplary interaction between a clause in a contract and a BDL can include executing/performing UTXO transactions directly ‘off-chain’/‘off-ledger’ on the object ledger (distinct from a BDL such as a public blockchain system). In this embodiment, the transaction logic is implemented in the ‘off-chain’ clause, rather than using ‘on-chain’/‘on-ledger’ code. FIG. 37 depicts the same business logic of transaction as FIGS. 24A and 24B, however the ‘off-chain’ clause is used to retrieve and persist states on ledger rather than the ‘on-chain’/‘on-ledger’ code. Either or both embodiments may be used in a given implementation of the system and method.”).  

Regarding claim 20 (Previously Presented), HUNN teaches the limitations of claim 17.  Further, HUNN teaches wherein the storing of the identification of the processed step comprising storing events which are sent and/or received by an off-chain system during the execution of the determined current (HUNN Fig. 24A-24B, Para. [0030]: “FIGS. 24A and 24B are exemplary schematics representing the interaction between a clause in a contract and ‘on-chain’/‘on-ledger’ code on a distributed ledger utilizing an Unspent Transaction Output (UTXO) model”; and
Fig. 37, Para. [0043]: “FIG. 37 is an exemplary schematic representing the interaction between a clause in a contract and both input and output data on blockchain/distributed ledger utilizing an ‘off-chain’/‘off-ledger’ UTXO model”; and
Para. [0052], lines (1-4): “Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract.”; and
Fig. 5, Para. [0079], lines (19-24): “During the execution stage, the COG 120 can update and change in real time or near real time in response to logic, data, state updates, and external events. A computable contract can preferably act as a legal contract that is capable of being at least semi-autonomous or ‘self-managing’ in nature.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martino et al.; (US-20190050855-A1); “Method for executing smart contracts in a multi-step environment”.
Chapman et al. ; (US-10158479-B1); “generating, uploading and executing code blocks within distributed network nodes”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/14/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162